 

Exhibit 10.3

THIRD ACKNOWLEDGEMENT AND AMENDMENT AGREEMENT

This Third Acknowledgement and Amendment Agreement (the “Acknowledgement”) is
dated October 10, 2007, and is entered into by and between Richard J. Faleschini
(the “Employee”), and BioSphere Medical, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Employee and the Company have entered into (i) a certain Employment
Agreement dated November 2, 2004, as amended by an Acknowledgement and Amendment
Agreement dated March 16, 2007, and a Second Acknowledgement and Amendment
Agreement dated April 5, 2007, regarding the Employee’s employment with the
Company (the “Employment Agreement”) and (ii) a certain Executive Retention
Agreement made effective as of November 2, 2004 (the “Retention Agreement”);

WHEREAS, the parties desire to modify the provisions of the Employment Agreement
and the Retention Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the undersigned hereby agree as follows:

1.                                       The Employment Agreement is hereby
amended as follows:

(a)                                  Section 3.1 is deleted in its entirety and
a new Section 3.1 is inserted in lieu thereof which reads as follows:

“3.1         Salary and Bonus.  The Company shall pay the Employee, in periodic
installments in accordance with the Company’s customary payroll practices, an
annual base salary of $300,000 for the one-year period commencing on the
Commencement Date.  Such salary shall be subject to increases thereafter as may
be determined from time to time by the Board.  The Employee shall be entitled to
an annual bonus in an amount equal to up to 50% of his then current base salary,
to be paid based upon the Employee’s achievement of milestones to be mutually
agreed upon annually by the Employee and the Compensation Committee of the
Board, but in any event such bonus shall be paid by March 15 of the year
following the year to which the bonus relates.  A minimum bonus of 25% of the
Employee’s current annual base salary shall be guaranteed for the first calendar
year of this Agreement.”

(b)                                 Section 3.4 is deleted in its entirely and a
new Section 3.4 is inserted in lieu thereof which reads as follows:

“3.4         Reimbursement of Expenses.  The Company shall reimburse the
Employee for all reasonable travel, entertainment and other expenses incurred or
paid by the Employee in connection with, or related to, the performance of his
duties, responsibilities or services under this Agreement, in accordance with


--------------------------------------------------------------------------------


policies and procedures, and subject to limitations, adopted by the Company from
time to time.  Notwithstanding the foregoing, (i) the expenses eligible for
reimbursement may not affect the expenses eligible for reimbursement in any
other taxable year, (ii) such reimbursement must be made on or before the last
day of the year following the year in which the expenses was incurred, and (iii)
the right to reimbursement is not subject to liquidation or exchange for another
benefit.”

(c)                                  Section 5.1(b) is deleted in its entirety
and a new Section 5.1(b) is inserted in lieu thereof which reads as follows:

“(b)         In the event the Employee’s employment is terminated pursuant to
Section 4.1 because the Company has elected not to renew the Agreement, or is
terminated by the Employee pursuant to Section 4.3 or by the Company pursuant to
Section 4.5, the Company shall continue to pay to the Employee his salary as in
effect on the date of termination and the amount of the annual bonus paid to him
for the fiscal year immediately preceding the date of termination (payable in
annualized monthly installments) and continue to provide to the Employee the
other benefits owed to him under Section 3.2 (to the extent such benefits can be
provided to non-employees, or to the extent such benefits cannot be provided to
non-employees, then the cash equivalent thereof) until the date 12 months after
the date of termination, provided, however, that the Company’s obligation to
make the aforesaid payments or provide the aforesaid benefits shall immediately
terminate in the event that the Employee violates the provisions of Section 6.1
or Section 7 during such 12 month period.  Notwithstanding the foregoing, to the
extent such payments are reimbursement to the Employee of medical expenses
incurred by the Employee as described in Reg. § 1.409A-1(b)(9)(v)(B),
reimbursements may not be made beyond the period of time during which the
Employee would be entitled (or would, but for such arrangement, be entitled) to
COBRA continuation coverage under a group health plan of the Company.  The
payment to the Employee of the amounts payable under this Section 5.1(b) (i)
shall be contingent upon the execution by the Employee of a release in a form
reasonably acceptable to the Company and (ii) shall constitute the sole remedy
of the Employee in the event of a termination of the Employee’s employment in
the circumstances set forth in this Section 5.1(b).

Payments to the Employee under this Section 5.1(b) shall be bifurcated into two
portions, consisting of a portion that does not constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and a portion that does constitute
nonqualified deferred compensation.  Payments hereunder shall first be made from
the portion that does not consist of nonqualified deferred compensation until it
is exhausted and then shall be made from the portion that does constitute
nonqualified deferred compensation.  Notwithstanding the foregoing, because the
Employee is a “specified employee” as defined in Section 409A(a)(3)(B)(i) of the
Code, the commencement of the delivery of any such payments that constitute
nonqualified deferred compensation will be delayed to

2


--------------------------------------------------------------------------------


the date that is 6 months and one day after the Employee’ termination of
employment (the “Earliest Payment Date”) unless payable upon the Employee’s
death.  Any payments that are delayed pursuant to the preceding sentence shall
be paid on the Earliest Payment Date.  The determination of whether, and the
extent to which, any of the payments to be made to the Employee hereunder are
nonqualified deferred compensation shall be made after the application of all
applicable exclusions under Treasury Reg. § 1.409A-1(b)(9).  Any payments that
are intended to qualify for the exclusion for separation pay due to involuntary
separation from service set forth in Reg. § 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of the Employee following the
taxable year of the Employee in which the Employee’s termination of employment
occurs.”

(d)                                 A new Section 9.10 shall be inserted which
shall read as follows:

“9.10       Section 409A.  Notwithstanding anything else to the contrary in this
agreement, to the extent that any of the payments that may be made hereunder
constitute “nonqualified deferred compensation”, within the meaning of Section
409A and the Employee is a “specified employee” upon his separation (as defined
under Section 409A), the timing of any such payment following the separation
date shall be modified if, absent such modification, such payment would
otherwise be subject to penalty under Section 409A.  In any event, the Company
makes no representation or warranty and shall have no liability to the Employee
or to any other person if any provisions of this agreement are determined to
constitute “nonqualified deferred compensation” subject to Section 409A but do
not satisfy the requirements of that section.”

2.                                       The Retention Agreement is hereby
amended as follows:

(a)                                  Section 4.2(a)(ii) is deleted in its
entirety and a new Section 4.2(a)(ii) is inserted in lieu thereof which reads as
follows:

“(ii)         for 12 months after the Date of Termination, or such longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Measurement Date or, if more
favorable to the Executive and his family, in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his family as those being provided by the
Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family (notwithstanding the
foregoing, to the extent such payments are reimbursement to the Executive of
medical expenses incurred by the

3


--------------------------------------------------------------------------------


Executive as described in Reg. § 1.409A-1(b)(9)(v)(B), reimbursements may not be
made beyond the period of time during which the Executive would be entitled (or
would, but for such arrangement, be entitled) to COBRA continuation coverage
under a group health plan of the Company);”

(b)                                 A new Section 4.2(d) is added which reads as
follows:

“(d)         Specified Employee Provisions.  Payments to the Executive under
this Section 4.2 shall be bifurcated into two portions, consisting of a portion
that does not constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and a portion that does constitute nonqualified deferred compensation.  Payments
hereunder shall first be made from the portion that does not consist of
nonqualified deferred compensation until it is exhausted and then shall be made
from the portion that does constitute nonqualified deferred compensation. 
Notwithstanding the foregoing, because the Executive is a “specified employee”
as defined in Section 409A(a)(3)(B)(i) of the Code, the commencement of the
delivery of any such payments that constitute nonqualified deferred compensation
will be delayed to the date that is 6 months and one day after the Executive’s
Date of Termination (the “Earliest Payment Date”) unless payable upon the
Executive’s death.  Any payments that are delayed pursuant to the preceding
sentence shall be paid on the Earliest Payment Date.  The determination of
whether, and the extent to which, any of the payments to be made to the
Executive hereunder are nonqualified deferred compensation shall be made after
the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9).  Any payments that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Reg. §
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of the Executive following the taxable year of the Executive in
which the Executive’s termination of employment occurs.”

(c)                                  A new Section 7.10 is added which reads as
follows:

“7.10       Section 409A.  Notwithstanding anything else to the contrary in this
agreement, to the extent that any of the payments that may be made hereunder
constitute “nonqualified deferred compensation”, within the meaning of Section
409A and the Executive is a “specified employee” upon his separation (as defined
under Section 409A), the timing of any such payment following the separation
date shall be modified if, absent such modification, such payment would
otherwise be subject to penalty under Section 409A.  In any event, the Company
makes no representation or warranty and shall have no liability to the Executive
or to any other person if any provisions of this agreement are determined to
constitute “nonqualified deferred compensation” subject to Section 409A but do
not satisfy the requirements of that section.”

4


--------------------------------------------------------------------------------


 


3.             THE PARTIES ACKNOWLEDGE AND AGREE THAT ALL OTHER PROVISIONS OF
THE EMPLOYMENT AGREEMENT AND RETENTION AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


4.             THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.


5.             THIS ACKNOWLEDGEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AGREEMENT.

[Remainder of Page Intentionally Left Blank]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Third Acknowledgement and
Amendment Agreement as of the date first above written.

BIOSPHERE MEDICAL, INC.

 

 

 

By:

/s/ Riccardo Pigliucci

 

Title:

Riccardo Pigliucci

 

 

Chairman, Compensation Committee of the

 

 

Board of Directors

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Richard J. Faleschini

 

Name: Richard J. Faleschini

 

Title: President and Chief Executive Officer

 

6


--------------------------------------------------------------------------------